Citation Nr: 0414021	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  94-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from July 14 
to December 15, 1998.

2.  Entitlement to an effective date earlier than July 24, 
1997 for the award of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	K. Carpenter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1962 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court) pursuant to a December 31, 2003 Order granting 
a Joint Motion for Remand by the parties.  In that December 
31, 2003 Order, the Court specifically vacated and remanded 
" that part of the BVA's decision that denied:  (1) a rating 
in excess of 30% for post-traumatic stress disorder for the 
period from July 14 to December 15, 1998; and (2) an 
effective date earlier than July 24, 1997 for the award of a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU)".  The appeal as to 
the remaining issues was dismissed.  The issues have been 
characterized to comply with the Court Order, as that is the 
"law of the case".  Both parties received copies of the 
December 31, 2003 Court Order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

The Joint Motion by the parties before the Court noted that 
the Board's January 2003 decision "did not adequately 
discuss how the procedures or documents provided the notice 
required under section 5103(a);" and "provided an 
inadequate explanation for the conclusion that the duty to 
notify had been satisfied pursuant to the amended notice 
requirements of section 5103(a), including the requirement 
that the VA notify the claimant of what evidence, if any, it 
would obtain, and what evidence, if any, he was to obtain."  
The joint motion noted that a June 2001 VCAA notice "did not 
specify the responsibility for submitting evidence relating 
to the time period that is relevant for this appeal, i.e., 
the late 1980"s"  and that the notice letter "repeatedly 
referred to the need for current or recent evidence."  

Pursuant to the joint motion, the Board was "to ensure that 
the requirements of the amended section 5103(a) as explained 
by the Court in Charles and Quartuccio have been met" and 
also to "comply with all provisions of the VCAA."   

The joint motion also provided instructions regarding the 
content of the ultimate Board decision in these matters.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran and his attorney should 
be provided full notice of the VCAA in 
accordance with statutory provisions, 
implementing regulations, and any 
interpretative Court and United States 
Court of Appeal for the Federal Circuit 
decisions.  The notice should 
specifically encompass the "requirements 
of the amended section 5103(a) as 
explained by the Court in Charles and 
Quartuccio."  The veteran should be 
specifically advised that it is his 
responsibility to identify any official 
record evidence for the time period in 
question, that VA will obtain any 
available official records, that VA will 
obtain any private records he identifies 
(but if VA cannot obtain such records, he 
will be notified, and such records are 
ultimately his responsibility to submit).  
He should also be advised to submit 
everything he has pertinent to the claim.  
The veteran's attorney should then be 
asked whether he agrees that VCAA notice 
is adequate and, if so, the veteran and 
his attorney should be given the 
opportunity to respond.  The RO should 
arrange for any further necessary 
development suggested by any responses to 
the VCAA notice.  If the veteran's 
attorney is not satisfied with the VCAA 
notice given, the RO should provide any 
further notice indicated, then proceed 
with any further development.  

2.  The RO should then review the case.  
If either benefit sought remains denied,  
the veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond before the record 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


